DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by  Jiang (US 2020253063; “Jiang” hereinafter).
Regarding 1, Jiang discloses an electronic device, comprising: a housing assembly; a sliding rail assembly assembled to the housing assembly (3, 4, figs 1-6) and comprising at least one sliding rail (5) (“The two substrates 5 are slidably connected with each other”, Par. [0044]), the sliding rail comprising a front surface and a rear surface opposite to the front surface (figs. 1, 4-6, 9); at least one reel assembly (2 and 6; figs 1, 4-6) fixed to an edge of the sliding rail slidable outwards from the housing assembly (at least shafts 6 are fixed to an edge of the sliding rails 5 and are slidable in  outward direction from the mobile terminal 3, fig. 6); and a flexible screen (1; “the display screen 1 may be an integrally formed flexible display screen”, Par. [0027]), a first part (11) of the flexible screen being provided at the front surface of the sliding rail and fixed to the housing assembly (“the first display region 11 of the display screen 1 can be laid on the mobile terminal 3 in a fixed manner”,  Par. [0031]), the flexible screen comprising at least one winding end (12), a second part of the flexible screen being extendably and retractably wound around the reel assembly through the winding end (figs. 1, 4-6), and the sliding rail being configured to extend the second part (12) of the flexible screen from the reel assembly when slid outwards from the housing assembly and to retract the second part of the flexible screen to the reel assembly when slid towards the housing assembly from an outside (figs 1, 4-6; Par. [0032]-[0034]).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Xiang et al. (US 20190182947; “Xiang” hereinafter).
Regarding claim 1, Jiang discloses wherein the reel assembly comprises a reel support (41), a rotating shaft (2, 6) (fig. 8); and the reel support is fixed to the edge of the sliding rail (5) (figs 4-5), and the second part (12) of the flexible screen (1) is wound around the rotating shaft (2) through the winding end (fig. 1).
Jiang does not explicitly disclose the reel assembly comprises a first elastic member; and the first elastic member is coupled to the rotating shaft, and configured to restore the rotating shaft.  
Xiang (figs. 1, 3-4) teaches a reel assembly comprises a reel support (a portion of the terminal housing that hold the spool 23, fig. 1), a rotating shaft (23) and a first elastic member (27); the rotating shaft (23) is rotatably assembled to the reel support (Par. [0036]. [0054]), the first elastic member (27) is coupled to the rotating shaft (23) (“a reset spring 27 fixedly connected to the spool 23, Par. [0036]), and configured to restore the rotating shaft, and the second part of the flexible screen is wound around the rotating shaft through the winding end (Par. [0036]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Jiang to incorporate an a first elastic member in the reel assembly; and the first elastic member is coupled to the rotating shaft as taught by Xiang because such modification helps to wind and unwind the flexible display as needed as suggested by Xiang (Par. [0036]).
Regarding claim 3, Jiang in view of Xiang discloses the electronic device as claimed in claim 2.
Xiang further teaches the reel assembly further comprises a fixed end cap (21, 22) fixed to the reel support (figs. 1 and 9B), the fixed end cap is provided with a shaft hole (figs. 3-4), and an end of the rotating shaft is rotatably limited in the shaft hole (“a spool 23 pivotally mounted on the first end cap 21 and the second end cap 22”, Par. [0036], figs. 1-3).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Jiang in view of Xiang to incorporate end cap and is provided with a shaft hole such that an end of the rotating shaft rotably limited in the shaft hole as taught by Xiang because such modification helps to rotatably fixed the shaft to the reel support.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Xiang as applied to claim 3, and in further view of Nakada et al. (US 20130215565; “Nakada” hereinafter).
Regarding claim 4, Jiang in view of Xiang discloses wherein the first elastic member comprises a spiral spring (Par. [0046], fig. 5) having a first end coupled to the rotating shaft and a second end coupled to the fixed end cap (“a reset spring 27 fixedly connected to the spool 23 and the second end cap 22 respectively”, Par. [0036]).  
Jiang in view of Xiang does not explicitly disclose the spring being a volute spring.
Nakada teaches a display device comprising a volute spring (Par. [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Jiang in view of Xiang to a volute spring as taught by Nakada because volute spring is more stable than other spring like coil or torsion spring. 
Regarding claim 6, Jiang in view of Xiang and Nakada discloses the electronic device as claimed in claim 4.
Further, Xiang (figs 1-5) teaches a rotating shaft disk (rachet 24; “the ratchet 24 are rotated …”, Par. [0036]) is fitted over the rotating shaft (23), and the spiral spring (27) is located between the rotating shaft disk (24) and the fixed end cap (22) (figs. 1-5).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Jiang in view of Xiang and Nakada to incorporate a rotating disk such that the spiral spring is located between the rotating shaft disk and the fixed end cap as taught by Xiang because with such modification, the rotating disk or rachet helps to control or block the rotation of the shaft (Par. [0036]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Xiang and Nakada as applied to claim 4, and in further view of Saito (US 20160048176; “Saito” hereinafter).
Regarding claim 5, Jiang in view of Xiang and Nakada discloses the electronic device as claimed in claim 4.
Jiang in view of Xiang and Nakada does not explicitly disclose wherein a limiting pillar is provided at a surface of the fixed end cap facing the volute spiral spring, and the second end is coupled to the limiting pillar.  
Saito (figs 7-9) teaches a limiting structure (120) is provided at a surface of an end support (106) facing a spring (114), and an end (114B) of the spring is coupled to the limiting structure (120) (fig. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Jiang in view of Xiang and Nakada to include a limiting structure or pillar and an end of the spring being coupled to the limiting structure or pillar as suggested by Saito because such modification lock the end of the spring and prevent the movement or rotation of the spring.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Seo et al. (US 20180103552; “Seo” hereinafter).
Regarding claim 7, Jiang discloses the electronic device of claim 1.
Jiang does not explicitly disclose wherein the sliding rail assembly further comprises at least one fixing member fixed to the housing assembly and provided with a first sliding groove, and the sliding rail has an end slidably limited in the first sliding groove.  
Seo (figs 1-11) teaches a display device comprising a sliding rail assembly (200) further comprises at least one fixing member (120) fixed to a housing assembly (fig. 11) and provided with a first sliding groove (122), and the sliding rail (200) has an end (end of the sliding member having a moving member 210) slidably limited in the first sliding groove (Par. [0095]; fig. 11).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Jiang to include a fixing member provided with a first sliding groove, and the sliding rail has an end slidably limited in the first sliding groove as taught by Seo because with such modification, the sliding groove guides the sliding member during sliding and provides support to the flexible display during the expansion and retraction of the electronic device.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Seo as applied to claim 7, and in further view of  Park et al. (US 20070006421; “Park” hereinafter).
Regarding claim 8, Jiang in view of Seo discloses the electronic device of claim 7.
Jiang in view of Seo does not explicitly disclose wherein the sliding rail assembly further comprises a buffer limiting member provided at the fixing member and configured to abut against the sliding rail sliding towards the housing assembly from the outside.  
Park teaches a display device comprising of a sliding rail assembly (300) further comprises a buffer limiting member (360) provided at a fixing member (310) and configured to abut against a sliding rail (320) sliding towards a housing assembly from the outside (figs 1-2).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Jiang in view of Seo to include a buffer limiting member provided at the fixing member as taught by Park because such modification provides buffer against collision between the sliding member and the sliding groove as suggested by Park (Par. [0055]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Song et al. (US 20200267247; “Song” hereinafter).
Regarding claim 10, Jiang discloses the electronic device of claim 1.
Jiang does not explicitly disclose wherein wherein the electronic device further comprises a driving assembly assembled to the housing assembly, coupled to the sliding rail, and configured to drive the sliding rail to slide.  
Song teaches an electronic device comprises a driving assembly (200) assembled to a housing assembly (figs 8-9), coupled to the sliding rail (102), and configured to drive the sliding rail to slide (Par. [0138]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Jiang to include a driving assembly as taught by Son because such modification helps to slide the sliding member.
Regarding claim 11, Jiang in view of Song discloses  wherein the driving assembly  comprises a driving assembly support (210) fixed to the housing assembly and at least one driving unit (223)  assembled to the driving assembly support and configured to drive the sliding rail to slide (figs 1-9(b)).  
Regarding claim 18, Jiang in view of Song discloses  wherein the electronic device further comprises a controller (180, 220) coupled to the driving unit (223) and configured to control the driving unit to drive the sliding rail to slide (Par. [0156]).  
.  
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Song as applied to claim 11, and in further view of  Park et al. (US 20070006421; “Park” hereinafter).
Regarding claim 15, Jiang in view of Song discloses the electronic device of claim 1.
Jiang in view of Song does not explicitly disclose the driving assembly further comprises at least one elastic buffer assembly fixed to the sliding rail and coupled to the driving unit.  
Park teaches a display device comprising a buffer limiting member (360)  fixed to the sliding rail (320) and is coupled to the driving unit (310; 310 includes a driving unit 330)) (figs 1-2).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Jiang in view of Seo to include one elastic buffer assembly fixed to the sliding rail and coupled to the driving unit as taught by Park because such modification provides buffer against collision between the sliding member and the driving unit as suggested by Park (Par. [0055]).

Allowable Subject Matter
Claims 9, 12-14, 16-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9,  the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1 and, a combination of limitations that a limiting portion is provided at an edge of the housing assembly, and the sliding rail is provided with a limiting groove, and slid outwards from the housing assembly, such that the limiting portion is limited in the limiting groove. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 12,  the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1, 10 and 11,  and a combination of limitations that the driving unit comprises a first driving member, a first transmission lead screw, a first guide rod and a first pushing member; the first transmission lead screw and the first guide rod are assembled to the driving assembly support, the first driving member is coupled to an end of the first transmission lead screw, and the first driving member is configured to drive the first transmission lead screw to rotate; and the first pushing member is provided with a first transmission hole and a first sliding hole, the first transmission hole is drivingly coupled to the first transmission lead screw, the first sliding hole is slidably fitted over the first guide rod, and the first pushing member is configured to push the sliding rail to slide. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 13,  the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1, 10 and 11,  and a combination of limitations that at least two sliding rails are provided, the driving unit comprises a second transmission lead screw, a third transmission lead screw, a second guide rod, a second driving member and a second pushing member, the second transmission lead screw and the second guide rod are assembled to the driving assembly support, the third transmission lead screw is axially movably assembled to the driving assembly support, and the second driving member is configured to drive the second transmission lead screw to rotate; and the second pushing member is provided with a second sliding hole, a second transmission hole and a third transmission hole, the second sliding hole is slidably fitted over the second guide rod, the second transmission hole is drivingly coupled to the second transmission lead screw, the third transmission hole is drivingly coupled to the third transmission lead screw, the third transmission lead screw and the second pushing member have opposite moving directions, the second pushing member is configured to drive one sliding rail to slide, and the third transmission lead screw is configured to drive another sliding rail to slide. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 16,  the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1, 10, 11 and 15,  and a combination of limitations that the elastic buffer assembly comprises a first fixed portion, a second fixed portion, a third guide rod and a second elastic member; and the first and second fixed portions are fixed to the sliding rail, the third guide rod is fixed between the first and second fixed portions, the second elastic member is fitted over the third guide rod, and the driving unit pushes the second elastic member to extend and retract on the third guide rod. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 19,  the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1, 10 and 11,  and a combination of limitations that the electronic device further 15comprises a supporting plate assembly provided between the sliding rail assembly and the flexible screen; and the supporting plate assembly comprises a fixed supporting plate and at least one movable supporting plate, the fixed supporting plate is fixed to the housing assembly, the movable supporting plate is slidably coupled to the fixed supporting plate, and further 20coupled to the sliding rail, the first part of the flexible screen is fixed to the fixed supporting plate, and the winding end is wound across the movable supporting plate around the reel assembly. None of the reference art of record discloses or renders obvious such a combination.
Clams 14 is objected as being dependent on claim 13.
Clams 17 is objected as being dependent on claim 16.
Clams 20 is objected as being dependent on claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 9:30 am-6:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR SHRESTHA/Examiner, Art Unit 2841